Mr. Chief Justice Bean
delivered the opinion.
1. The first assignment of error is the admission in evidence of the testimony of W. S. Jennings, giving the names of “a portion or all the workmen employed in the construction of the building, the number of days each was employed, and the value *290of Ms services. Jennings was the architect who prepared the plans and specifications and was foreman of the work. He testified that the building was completed according to plans and specifications and was reasonably worth $6,000. He described its character, the size and number of the rooms, the size and character of the materials, and said he did not know whether he had the names of all the people who worked on it or not, but, over an objection and exception of the defendant, was permitted to give the names of such as he could recall, and the number of days each worked, and the value of his services. The objection to this testimony is that the measure of damages for a breach of the contract by defendant is the value of the property at the time of the breach, less the liens which had been allowed by plaintiff to accrue thereon, and not the cost of the labor and materials which entered into the building: Neppach v. Oregon & Cal. R. Co. 46 Or. 314 (80 Pac. 482). This rule is undisputed, and was adhered to by the court throughout the trial and in its instructions to the jury.
2. The testimony in question was not offered or admitted as proof of the value of the building, or of itself determinative of the measure of damages. It was admitted for whatever the jury might consider it worth in arriving at a proper estimate of the value of the building in connection with the other evidence on the subject. For this purpose it was, we think, competent: 16 Cyc. 1133; Markowitz v. Kansas City, 125 Mo. 485 (28 S. W. 642, 46 Am. St. Rep. 498). The building was a large structure 50 by 80 feet in size, two stories high, erected in an embryo town of 200 or 300 inhabitants. It was the largest building in the place, practically in a class by itself, and had no market value. Testimony as to its cost was, therefore, proper, not as of itself proof of value, but to aid the jury to arrive at an accurate conclusion in the matter, and to enable them to test the worth of the opinion evidence on that subject: Patterson v. Kingsland, 8 Blatchf. 278 (Fed. Cas. No. 10,827); Richmond v. D. & S. R. Co. 40 Iowa, 264; Faust v. Hosford, 119 Iowa, 91 (93 N. W. 58); Memphis v. Kimborough, 12 Heisk. 133.
3. The next assignment of error is based upon the refusal *291of the court to permit Holbrook, a witness for the defendant, to answer a question as to whether there was any prior contract between Mrs. Jennings and the defendant entered into as an inducement to the execution of the contract sued on, and the refusal to permit Roderock, another witness for the defendant, to answer the question, “Will you state the circumstances surrounding the execution of this contract at the time of its execution, in so far as you know them of your own knowledge?” It does not appear from the bill of exceptions what facts defendant expected to elicit by these questions, nor do the answers desired appear from the form of the question. It is therefore doubtful whether, under the rule announced in Kelley v. Highfield, 15 Or. 277 (14 Pac. 744), and since followed by this court, the exception presents any question for review. But, however that may be, the position of the defendant seems to be that the specifications referred to in the contract were simply a bill of lumber and material furnished a mill company, and it therefore had a right to show by the witnesses the kind and character of the building plaintiff promised to construct. Accompanying the record and referred to in the bill of exceptions as an exhibit is a transcript of all the testimony in the case. It appears therefrom that the objections made to these questions and the rulings of the court thereon went to their form, rather than to their substance, and that the witnesses were in fact permitted to testify at length without objection as to all the circumstances surrounding the execution of the contract and the negotiations between the parties. The ruling of the court complained of could not, therefore, have been injurious to defendant.
4. It is next contended that there was no sufficient demand for a conveyance made by the plaintiff prior to the commencement of the action. There was no issue upon that question. The complaint alleges a demand and refusal, and this averment is not traversed. Moreover, the answer expressly admits that “defendant has not delivered the deed of conveyance to the plaintiffs of the property described in the complaint and that plaintiffs had demanded a conveyance of the same.” Having *292made this unqualified admission of a demand and refusal, the defendant was not in a position to question the sufficiency thereof on the trial: 11 Am. & Eng. Encyc. Law (2 ed.), 447; Smith’s Estate, 43 Or. 595 (73 Pac. 336, 75 Pac. 133).
There being no error in the record, the judgment is affirmed.
Affirmed.